CHANGE IN CONTROL AGREEMENT A.M. CASTLE & CO THIS AGREEMENT (“Agreement”), made and entered into this 9th day of August, 2007 (the “Effective Date”), by and between A.M. Castle & Co., a Maryland corporation(the “Company”), and Stephen V. Hooks (the “Executive”); WITNESSETH THAT: WHEREAS, the Company wishes to assure itself of the continuity of the Executive’s service and has determined that it is appropriate that the Executive receive certain payments in the event that the Executive’s employment is involuntarily terminated following a change in control as more fully described below; and WHEREAS, the Company and the Executive accordingly desire to enter into this Agreement on the terms and conditions set forth below; NOW, THEREFORE, in consideration of the premises and mutual covenants set forth herein, IT IS HEREBY AGREED, by and between the parties as follows: 1.
